EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-28 and 38-48

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner called Attorney Li four times over the past 3 weeks to request cancellation of the withdrawn claims as well as claims 43-45 which were inadvertently left out of Group III in the restriction requirement mailed 6/22/2021. Attorney Li did not return any phone calls/voicemails.
Claims 29-37 drawn to a polynucleotide, a vector comprising said polynucleotide, host cell comprising said vector and a method of producing an antibody having a heavy chain comprising SEQ ID NO: 267 and a light chain comprising SEQ ID NO: 265 comprising culturing said host cell are all free of the prior art. Renner et al. (US Patent #8,999,342) is the closest prior art made of record but not relied upon. Renner et al. teaches antibodies which bind to FAP that can be used for treatment and diagnosis as well as methods of producing FAP binding antibodies, however Renner et al. does not teach or suggest the specific sequences instantly claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643